Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-15-00332-CV

                                     Manuel and Simona CAMACHO,
                                               Appellants

                                                        v.

                            TEXAS WESTCHESTER FINANCIAL, LLC,
                                        Appellee

                            From the County Court, Atascosa County, Texas
                                        Trial Court No. 4246
                               Honorable Lynn Ellison, Judge Presiding

PER CURIAM

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

Delivered and Filed: October 14, 2015

DISMISSED FOR WANT OF PROSECUTION

           Appellants Manuel Camacho and Simona Camacho filed a notice of appeal on May 28,

2015. They were required to pay $195.00 in filing fees to this court. See TEX. R. APP. P. 5. 1

Appellants did not timely pay the required fees. Accordingly, when the fees remained unpaid, on

September 25, 2015, this court ordered Appellants to provide written proof to this court not later


1
  See also TEX. GOV’T CODE ANN. § 51.207(b)(1) (filing fee $100.00) (West Supp. 2015); id. §§ 51.0051, .208
(additional fee $50.00); id. § 51.851(b) (electronic filing fee $20.00); id. § 51.941(a) (services for indigents fee
$25.00); Texas Supreme Court Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07–9138 (Tex. Aug. 28, 2007),
reprinted in TEX. R. APP. P. app. A § B.l.(a).
                                                                                      04-15-00332-CV


than October 5, 2015, that the filing fees have been paid or Appellants are entitled to appeal without

paying the filing fees. See id. We warned Appellants that if they failed to respond as ordered, the

appeal could be dismissed. See id. R. 5, 42.3; In re W.J.C., No. 04-05-00532-CV, 2005 WL
3477883, at *1 (Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).

       To date, Appellants have not paid the fees or filed any response with this court. Therefore,

we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).


                                                   PER CURIAM




                                                 -2-